[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 93 
Among the property exempted from taxation in the Revised Statues is the following: "Every building erected for the use of a college, incorporated academy or other seminary of learning; every building for public worship, every school-house, court-house and jail, and the several lots whereon such buildings are situated, and the furniture belonging to each of them." (R.S. part 1, ch. 13 tit., 1 § 4. sub. 3.) Under this provision it has been held that no "seminary of learning" is exempt from taxation unless it is incorporated and that no "school-house" is exempt unless it belongs to the public common school system of the state. (Chegaray v. Mayor, etc., 13 N.Y. 220; People exrel. v. Board of Assessors, 32 Hun, 457, affirmed in this court 97 N.Y. 648; Association for Colored Orphans v. Mayor,etc., 104 N.Y. 581). If, therefore, the exemption here claimed depended upon the Revised Statutes it is clear that it would have to be denied. There has been, however, further legislation. In 1852 (chap. 282), the act "defining the exemptions from taxation on public buildings in the city of New York" was passed, the first section of which is as follows
"The exemption from taxation of every building for public worship and every school-house or other seminary of learning, under the provisions of subdivision three of section four, title one, chapter thirteen of part first of the Revised Statutes, or amendments thereof, shall not apply to any such building or premises in the city of New York, unless the same shall be exclusively used for such purposes, exclusively the property of a religious society, or of the New York Public School Society."
And this provision was subsequently embodied in the consolidation act relating to the city of New York, except *Page 95 
the last phrase above italicized. (Laws of 1882, chap. 410, § 827). There is some dispute whether at the time this assessment was imposed the act of 1852 or the provision in the act of 1882 was in force, and it is now immaterial to determine the matter.
The provision above quoted is not happily worded, and its precise scope and meaning are not entirely clear, and the language has given some trouble to those who have had to deal with it. (Association for Colored Orphans v. Mayor, etc., 38 Hun, 593). It was apparently the purpose of the act of 1852 to limit and confine in the city of New York the exemptions contained in the Revised Statutes, and not to extend them, and hence the qualifying words "exclusively used for such purposes and exclusively the property of a religious society," were added. But without undertaking to give a precise construction to these qualifying words, we think this at least is clear, that before a school-house can be exempted it must belong to the public school system of the city or be "exclusively the property of a religious society." We have, therefore, only to determine whether this school-house belonged to a religious society. We will assume that it belonged to the society at the time called the Church of St. Monica, although the legal title was held either by the insurance company or Father Dongherty. But that was an unincorporated society, and not, we think, such a society as the law-makers meant to include in the words "religious society," used in the act of 1852. They evidently had in mind religious societies incorported under the act of 1813 entitled an act "to provide for the incorporation of religious societies," or under some one of the other numerous acts for the same purpose. The words "religious society" when used in the laws of this state, as they frequently are, generally have reference to an incorporated religious society. It cannot be supposed that it was the legislative intention that any number of persons could come together for some religious purpose and set up a school and then claim the exemption. In using the words "religious society" it is most probable that the law-makers had in mind *Page 96 
some legal entity capable as such of taking and holding property, and popularly known as a religious society.
We are, therefore, of opinion that upon the facts found, the plaintiff was not entitled to the relief claimed, and that the judgment should be reversed, and as there is no probability that the facts can be changed, the complaint should be dismissed with costs.
All concur.
Judgment accordingly.